Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Restriction is required under 35 U.S.C § 121 and 372.
		
		
Claims 1 and 4-12, drawn to a composition comprising Lactobacillus plantarum CJLP475 strain and a Lactobacillus strain CJLP243.
Claim 14, drawn to a method for enhancing immunity of a subject comprising administering the product of invention I. 
Claim 15, drawn to a method for preventing or treating a virus-infected disease of a subject comprising administering the product of invention I. 
Claim 12-16, drawn to a method for preparing a probiotic composition using the Lactobacillus plantarum CJLP475 strain and a Lactobacillus strain CJLP243.
 
	Inventions I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  
	The special technical feature linking the inventions ares the Lactobacillus plantarum strains of claim 1. However, such a strain was known in the art as taught by Sirichokchatchawan et al. Probiotics Antimicro. Prot. 10: 383-390, published online 22 April 2017 – Applicants’ IDS) as is documented in the Written Opinion of the International Searching Authority. Sirichokchatchawan et al. taught the Lactobacillus plantarum strain 22F and 25F having antiviral effects against PEDV virus and a culture thereof. See abstract; and left column of page 384. The prior art Lactobacillus plantarum strain having said antiviral effects is the same as the instantly claimed Lactobacillus plantarum strain but merely having the laboratory designation CJLP475 and CJLP243. Therefore, the special technical feature does not define over the prior art and accordingly, it is not a unifying feature.  Although a product and a method of using or a method of making the product are a permitted combination under PCT Rule 13.2, in the instant case, since the special technical feature was already disclosed in the art, the special technical feature is not a unifying feature. Technically, the absence of special technical feature permits the separation of a method of using the product or method of making the product from the product itself.  
	Notice of Possible Rejoinder
6)	The Office has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
7)	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 
	Species Group A:  Composition species (claims 1, 4-9 and 10):
(i)CJLP475 strain and a CJLP243 asrain, a culture thereof, a concentrate or a dried form thereof; and (ii) A lysate of CJLP475 strain and a Lactobacillus strain CJLP243.

	Species Group B:  Cryoprotectant species (claims 11 and 12):
Glycerol; (b) Trehalose; (c) Maltodextrin; (d) Skim milk powder; and (e) Starch.
Claims 1, 4-10 and 11 are generic.
	Species Group C:  Excipient species (claim 11 and 12):
	(x) Glucose; (y) Dextrin; and (z) Skim milk.
	Claims 1, 4-10 and 11 are generic.
	
	Applicants are advised that the reply to this requirement to be complete must include (i) an invention and an election of a species from relevant species groups pertaining to the elected invention, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected invention or species.
Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicants must provide reasons in support thereof.  Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicants, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103 of the other invention.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        10/22/21